Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
COMMENTS:
Double Patent Rejection has been withdrawn. 
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that for Claim 14 Ye does not disclose the hardening of the conductive paste by laser is not persuasive. Ye disclose various methods for forming the electrodes using laser beams. Laser beams are inheritably used to pattern and harden elements to form another element. Therefore the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14,15, is/are rejected under 35 U.S.C. 102a as being anticipated by Ye (US 20180061367).
Regarding Claim 14,
Ye discloses, the method comprising: applying a conductive paste (SDE1,SDE2) on at least one lateral side of a display panel, the display panel comprising a thin film transistor (TR) and a pixel electrode (first electrode [0042]); hardening the conductive paste using a hardening laser beam [0062]; and forming a plurality of side conductive patterns by patterning the hardened conductive paste using a patterning laser beam [0062].
Regarding Claim 15,
Ye discloses wherein applying the conductive paste comprises: after the conductive paste is applied, pre-hardening the conductive paste by supplying hot air to the conductive paste; and hardening the pre-hardened conductive paste by irradiating a hardening laser beam onto the pre-hardened conductive paste.[0062]

Allowable Subject Matter
Claims 1,3-13, are allowed.
Regarding Claim 1,
Ye discloses the method comprising a thin film transistor (TR) and pixel electrode (PX) and applying a conductive paste (SCE1,SC2) on the side of the display panel; and patterning the conductive paste using a patterning laser beam [0062].
Mathew discloses (Fig. 10E) a laser to cut a polarizer attached to a display.
Ting discloses (Fig. 2) a laser to cut a polarizer attached to a display.
Higano discloses (Fig. 16) a laser to cut a polarizer attached to a display and teaches cutting the polarizer before the edge of the substrate.
It would not have been obvious to one of ordinary skill in the art to include another reference to disclose wherein the side of the display device is simultaneously polished as the polarizing layer is being cut.

Claim 2,3,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2,
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the side of the display device is simultaneously polished as the polarizing layer is being cut.
Claims 3 depends on Claim 2, therefore is objected.
Regarding Claim 16,
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein applying the conductive paste comprises: attaching a polarizing layer to top and bottom surfaces of the display panel, the at least one lateral side extending between the top and bottom surfaces; cutting the polarizing layer using a cutting laser beam such that at least one lateral side of the polarizing layer and the at least one lateral side of the display panel correspond to each other; cleaning the at least one lateral side of the display panel using atmospheric pressure plasma; and integrally forming the conductive paste in a predetermined application region of the cleaned at least one lateral side of the display panel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871